DETAILED ACTION
Claims 1-20 are presented for examination based on the amendment filed 01/26/2021.
Claims 1-20 are amended.
Rejections under 35 USC 102/103 for claims 1-20 are withdrawn in view of their amendment and arguments presented by the applicant.
Interpretation of claims 1-17 under 35 U.S.C. 112 (f) is withdrawn in view of the claim amendments and the claims are construed under broadest reasonable interpretation.
Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “create the inspection plan before an inspection for the structural object on the basis of a positional relationship between the inspection required locations, and inspection priorities of the inspection required locations; and a display that outputs the inspection plan, wherein the inspection plan includes at least an imaging order of an inspection camera and control information of the inspection camera including the direction and angle of the inspection camera.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 19, and 20 of the instant application (as supported in specification e.g. paras. [0033] and [0075] and Figs. 5-6).
Prior Art of Record
The Prior art of reference Fujifilm (JP 2008-297764A – IDS dated 05/31/2018) discloses: Fujifilm: paras. [0014]-[0015] “the section information 162 may be provided with components (e.g., position, road structure, etc.) necessary for expressing the structure of the road body. Then, the position of the section can be expressed in a vector format having directivity (segment and end point) using the origin as an origin, and attribute information (road structure or shoulder structure) necessary for expressing a road structure can be given. Further, by defining a unique ID for each section information 162, individual section information 162 can be identified.”; para. [0020] “Here, in the repair plan diagram 264, the repair construction section can be displayed on the road structure diagram output from the structural diagram output device 221 in a superimposed manner. In addition, in the evaluation diagram 265, the results of the repair determination for each inspection item such as the IRI measurement value, the rutting amount, and the crack cracking ratio collected by the inspection work and the final repair determination result (comprehensive determination) obtained by combining these results can be displayed in a band graph along the road structure diagram. Thus, the repair plan display unit 261 and the evaluation diagram display unit 262 can be collectively displayed on the same screen in a user interface such as a browser, and the evaluation diagram can be referred to while comparing with the road structure diagram, so that the damage state of the road surface can be quickly and easily grasped.”; para. [0022] “In FIG. 6, in an evaluation chart 265, a determination result (IRI determination, toughing determination, and crack determination) for each inspection item is displayed in parallel as a band graph. In the band graph, the evaluation of each inspection item is performed by the repair section determination device 225. To visually identify a part determined as a part to be repaired and a part to be considered to be considered to be 
The Prior art of reference (U.S. Patent Application Publication 2015/0134545 A1) discloses:  	(Mann: paras. [0088]-[0094] “[0091] the condition ratings (coating, material or structural) of the various components; [0092] weighting factor, predictive condition or access method of components; [0093] inspection requirements (when inspections are due); and [0094] maintenance completed, maintenance required and/or maintenance planned.”)
The Prior art of reference Scott (U.S. Patent Application Publication 2014/0336928 A1) discloses:  	(Scott: paras. [0029] “After the plurality of images is recorded, the plurality of images is stitched together using position and time registered location data and analyzed with pattern recognition and image analysis algorithms in order to produce a virtual model of the structure 1. Image processing and pattern recognition software is 
The Prior art of reference D’Amaddio (US Patent No. 6317387 B1) discloses:  	(D’Amaddio: (55) The overall inspection process is outlined in FIG. 16. Referring to FIG. 16, the process begins by determining at step 156 whether there is an existing 3-D model of the shape of the hull 11 of the ship. If such a model exists, the software proceeds from step 156 to step 162 where it is determined if the inspection path is to be pre-programmed "off-line" (prior to the inspection). If it is desired to plan the inspection path off-line, then step 164 is performed to generate the inspection path plan. In step 164, there are several options for generating the inspection path plan. If the ship has been previously inspected using the process described by this invention, the planned inspection path can be based on a previously stored inspection path. If there is no stored inspection path plan for the ship, then the inspection path planning can be performed using a dedicated software program which accepts the 3-D hull shape model filename as input, and generates as output a file containing a series of straight line motion segments to be executed by the ROV control system during actual survey. Each straight line motion segment consists of a segment endpoint (desired final location and orientation of the ROV at the terminus of the straight line move), desired path velocity, and desired path acceleration. Generation of the straight line motion segments comprising the inspection path can be performed automatically or manually. If generated automatically, the path planning program will automatically create a series inspection paths according to one or more of the methods which were described above. One method generates a series of inspection paths parallel to the ship's waterline. A second method generates a series of parallel paths around the girth of the ship, up to the ship's waterline. If generated manually, the inspection path will be created by an 
However, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “create the inspection plan before an inspection for the structural object on the basis of a positional relationship between the inspection required locations, and inspection priorities of the inspection required locations; and a display that outputs the inspection plan, wherein the inspection plan includes at least an imaging order of an inspection camera and control information of the inspection camera including the direction and angle of the inspection camera.” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129